DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on May 26, 2022 and is acknowledged. The objection and rejection are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Kanemitsu et al. US. Patent (6,016,602), disclose a forming method of a disk-shaped member having the step of forming a preformed body and protruded flange, however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“wherein when the preformed body is formed from the plate member by press forming, a second punch presses the plate member toward a die to an extent not to exceed a plate thickness of the plate member to form the protrusion in a state where the second punch is in contact with a first surface of the plate member and the die is in contact with a second surface of the plate member which is opposite to the first surface, and at the time an inner peripheral surface of the second punch and an inner peripheral surface of the die are in the same plane,
wherein after the second punch is used to form the preformed body from the plate member by the press forming, a first punch is used as the mold to punch the preformed body from the plate member whereby the protruded flange protruding in the direction orthogonal to the plate is formed, and
wherein when the first punch punches the preformed body from the plate member, the first punch is moved in a direction opposite to a direction, in which the second punch is moved when forming the preformed body from the plate member by the press forming, in a state where the first punch is in contact with the inner peripheral surface of the protrusion and the portion connected to the root of the protrusion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 25, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753